The following is an examiner’s statement of reasons for allowance: the art of record fails to teach and/or fairly suggest the combination of steps and/or elements as currently claimed.  As examiner understands the current claims they are limited to situations in which the neutrophils and basophils cannot be separately classified based on a plot of fluorescence and side scattered light as shown in instant figures 2A, 3A, 5A and 6A, figure 6 of Narisada (US 2008/0180653, cited in the office action mailed 7-10-19) or figures 2 and 4-9 of Zhao (US 2011/0027788, newly cited) and exclude situations in which the neutrophils and basophils can be separately classified based on a plot of fluorescence and side scattered light as shown in figure 19 of the previously applied Kim patent (US 5,308,772), figure 9 of Yoshida (US 2007/0020721, newly cited) and figures 1-3 of Xu (US 2009/0023120, newly cited).  While there are several references of record that show that erythroblasts or nucleated red blood cells can be separated from leukocytes by platting forward scattered light against fluorescence such as Bauhua (US 2010/0143955, cited in the office action mailed 7-10-19) they do not fairly suggest that such a plot meeting the instant claim requirements can be met for references showing the required plot of fluorescence against side scattered light of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to the points explained in the reasons for allowance above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797